DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the upper portion of the gate stack contacts an outer sidewall of the spacer” of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. U.S. Patent Application Publication 2009/0315138 A1 (the ‘138 reference).
The reference discloses in Figs. 6A, 6B and related text a low noise device as claimed.
Referring to claim 1, the ‘138 reference discloses a low noise device comprising: 
an isolation feature (11, para [47] (paragraph(s) [0047])) in a substrate (5); 
a gate stack (52/53, para [46]) over a channel (not labeled, para [36,37,49]) in the substrate (5), wherein the isolation feature (11) is adjacent to the channel; and 
a spacer (55, para [75]) surrounding a portion of the gate stack (52/53), wherein an edge of the gate stack (52/53) is spaced from an edge of the isolation feature (11) adjacent to the spacer (55) by a distance D1 ranging from about 0.005 μm (5 nm) to about 0.03 μm (30 nm) (para [47]), within and meeting the claim range “ranging from a minimum spacing distance to about 0.3 microns (μm)”.
Referring to claim 18 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses a method of making a low noise device, the method comprising: 
forming a channel (not labeled) in a substrate (5); 
forming an isolation feature (11) in the substrate (5), wherein the isolation feature is adjacent to the channel; 
forming a spacer (55) on the substrate, wherein a first sidewall of the spacer (55) is aligned with the isolation feature (11); and 
forming a gate stack (52/53) on the substrate (5), wherein a first portion of the gate stack (52/53) is surrounded by the spacer (55), and the first portion of the gate stack (52/53) is spaced from an edge of the isolation feature (11) by a distance D1 ranging from about 0.005 μm (5 nm) to about 0.03 μm (30 nm) (para [47]), within and meeting the claim range “ranging from a minimum spacing distance to about 0.3 microns (μm)”.

4.	Claims 1-4, 7, 8, 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung et al. U.S. Patent Application Publication 2013/0082312 A1 (the ‘312 reference).
The reference discloses in Fig. 13 and related text a low noise device as claimed.
Referring to claim 1, the ‘312 reference discloses a low noise device comprising: 
an isolation feature (STI 122’, para [23, 17] (paragraph(s) [0023], [0017])) in a substrate (120); 
a gate stack (154/156/133 or 154/156, para [42, 43]) over a channel (136, para [42]) in the substrate (120), wherein the isolation feature (122’) is adjacent to the channel (136); and 
a spacer (134’ or 133/134’, para [43]) surrounding a portion of the gate stack (154/156/133 or 154/156), wherein an edge (a lower edge of 154) of the gate stack (154/156/133 or 154/156) is spaced from an edge of the isolation feature (122’) adjacent to the spacer (134’ or 133/134’) by a distance d6 (see also Fig. 12) ranging from about 0.03 μm to about 0.1 μm (para [42]), within and meeting the claim range “ranging from a minimum spacing distance to about 0.3 microns (μm)”.
Referring to claim 2, Fig. 13 depicts that the edge (said lower edge of 154) of the gate stack (154/156/133 or 154/156) directly contacts an inner sidewall (an inner sidewall of 134’) of the spacer (134’ or 133/134’).
Referring to claim 3, Fig. 13 depicts that the gate stack (154/156/133 or 154/156) extends along a top surface of the spacer (134’ or 133/134’). 
Referring to claim 4, although not explicitly disclosed, a depth of the isolation feature (122’) in the substrate (120) is greater than a depth of the channel (136) in the substrate (as known in the pertinent art and as generally depicted in Fig. 13). 
Referring to claim 7, Fig. 13 depicts that the gate stack (154/156/133 or 154/156) comprises a gate electrode (154/156), and a central portion (154) of the gate electrode (154/156) is thicker than a peripheral portion (156) of the gate electrode. 
Referring to claim 8, the reference further discloses an implant region (146, para [36]) between the isolation feature (122’) and the channel (136).  
Referring to claim 11 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses a low noise device comprising: 
an isolation feature (122’) in a substrate (120), wherein the isolation feature (122’) has a first depth in the substrate (120); 
a gate stack (154/156/133 or 154/156) over a channel (136, para [28, 42]) in the substrate (120), wherein the isolation feature (122’) is adjacent to the channel (136), and the channel (136) has a second depth in the substrate less than the first depth (of the isolation feature 122’) (as known in the pertinent art and as generally depicted in Fig. 13); and 
a spacer (134’ or 133/134’) surrounding a lower portion of the gate stack (154/156/133 or 154/156), wherein an edge (a lower edge of 154) of the lower portion of the gate stack (154/156/133 or 154/156) is spaced from an edge of the isolation feature (122’) by a distance d6 (see also Fig. 12) ranging from about 0.03 μm to about 0.1 μm (para [42]), within and meeting the claim range “ranging from a minimum spacing distance to about 0.3 microns (μm)”.
Referring to claim 12, Fig. 13 further depicts that the gate stack (154/156/133 or 154/156) further comprises an upper portion (that of 156) extending over a top surface of the spacer (134’).
Referring to claim 14, the reference further discloses an implant region (146, para [36]) between the isolation feature (122’) and the channel (136).  

Allowable Subject Matter
5.	Claims 5, 6, 9, 10, 15-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 13, insofar as in compliance with the drawing objections, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a low noise device and a method of making a low noise device with all exclusive limitations as recited in claims 5, 9, 10, 13, 15, 16, 19 and 20, which may be characterized (claim 5) in that an outer sidewall of the spacer comprises a first portion substantially perpendicular to a top surface of the substrate, and a second portion over the first portion, and in that the second portion is curved, (claims 9 and 15) in that the implant region surrounds the isolation feature in the substrate, (claims 10 and 16) in a contact region in the substrate, and in that the isolation feature is between the channel and the contact region, (claim 13) in that the upper portion of the gate stack contacts an outer sidewall of the spacer, (claim 19) in implanting dopants into the substrate to define an implant region between the isolation feature and the channel, and (claim 20) in implanting dopants into the substrate to define a contact region, and in that the isolation feature is between the contact region and the channel.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


11-23-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818